"This cause coming on to be heard on the bill, answer, proofs and exhibits, it is ordered and decreed that the bill be dismissed with costs." From which the plaintiffs appealed.
A preliminary point has been raised which, if decided in favor of the plaintiff, must reverse the decree, without entering into the merits. The decree finds no fact nor declares any principle on which it is founded. It professes to be made on a hearing on the bill, answers, proofs, and exhibits, and orders the bill to be dismissed. It is said there is nothing appearing to this Court on which that decree was founded, nor anything on which a decree in affirmance can be given, and so the decree must exnecessitate be reversed.
Generally, the material matters in issue are stated in the decree, and the determination of the court on them. This is requisite to enable the party to point to the error on which he brings his   (25) bill of review. And if this were a proceeding of that sort, the decree could not stand, because there the evidence is not seen by the revising court, but only the pleadings and the decision. But it is otherwise in England, on an appeal in equity, for that is only a rehearing by a higher court, instead of being on a petition to rehear by the court which gave the decree. This is the known rule in chancery. But it is contended that we cannot look into the evidence, because this is a court of limited jurisdiction, and because before the act of 1818 the Supreme Court could only respond to such questions of law as were stated and sent from the circuit. This Court, it is true, has a limited jurisdiction; that is, it has no original jurisdiction. But where it has an appellate jurisdiction, not only to review and reverse decisions below, but also, after reversing, to proceed to give such a decree as in law and justice ought to have been given by the court below, the purposes of justice would seem to require that all the means of ascertaining the merits *Page 30 
should be possessed by us that were by the tribunal which first acted. At law, it is so; for the judgment rendered does not rest upon the evidence given, but upon the facts found by the jury. In equity, the judge finds the facts as well as the rule of decision. And as it is impossible often to separate the principle from the facts, as in cases of hardship, fraud, notice, and the like, it would be almost impossible that the judge below, or those here, could state with sufficient minuteness every circumstance on which the principal of equity arose. This difficulty was experienced by the Supreme Court of the United States, under the Judiciary Act, sec. 19, which requires the facts to be stated by the parties or the judge, on writs of error in admiralty or equity causes. In Hills v. Ross, 3 Dall, 184, it was decided that the Supreme Court must take those facts thus stated, and could not look into the evidence. But this restriction was admitted by the Court, not on the idea that theirs was a limited jurisdiction, but because it was imposed by the express words of the statute; (26)  and even then its extreme inconvenience, and the injustice it might produce, pressed so hard as to produce a division of opinion. This michief [mischief] was remedied by the act of 1803, which repeals that clause, and thus left the court free to exercise the ordinary jurisdiction of rehearing. Our act of 1777 (Rev., ch. 115), allowing appeals on petitions, directs a rehearing, which shows the sense of the Legislature of what is the proper effect of an appeal in equity. But it is said that the act of 1818 only transfers to this Court the jurisdiction of the previous court. It likewise gives the power and enjoins on the court to make such decree as on the whole record ought to be made; which involves the duty of considering everything which the judge below had before him; for we are to determine what ought to have been done, and then do it here. In equity causes that duty cannot be performed without hearing all the proof he heard. To this it is objected that the act could not mean that, because at that time the court below could not pass upon the facts. True; but upon appeals under the act of 1810, were the facts stated in the decree, and was the Supreme Court to take them to be true as there stated? No; for, as the judge could not find them, the evidence of the facts was the finding of the jury. The Supreme Court had then the same evidence which was before the Superior Court, namely, the verdict; and if the record did not contain that evidence, the decree must be reversed, as being without evidence.
When the power to pass on the facts was conferred by a subsequent law on the court, that power and duty is imparted to this Court. Since, then, there is no express restriction in our statute, as there was in the act of Congress, and since it is in the nature of chancery proceedings that upon appeal there shall be a rehearing, and the useful execution *Page 31 
of the duties imposed on this Court requires it, I must conclude that the whole case is before us. The question is certainly not without doubt, and has been much considered by the court. There is an inconvenience in the expense of a transcript, which was not seen in 1818, because then only the issues and the verdict were sent here. But   (27) that may be remedied by a legislative direction to send the originals, and, at any rate, ought not to impose on us the necessity of taking the facts, with all their coloring, from a single judge's hasty opinion on the circuit.
The decree will, therefore, not be reversed on this ground; but the cause will be heard on its merits, as appearing on the proofs.
PER CURIAM.                                    Motion overruled.